Citation Nr: 0423811	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action of the Columbia, South 
Carolina RO that denied a compensable rating for bilateral 
hearing loss.

In his April 2003 Substantive Appeal, the veteran requested a 
hearing before a hearing officer at the RO.  In January 2004, 
the claims folder was transferred to the Baltimore, Maryland 
RO, reflecting the veteran's change of residence to that 
state.  By letters of March 2004, the RO notified the veteran 
and his representative of a hearing that had been scheduled 
for him for a date in April.  The veteran failed to report 
for the hearing.  


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's bilateral hearing loss is manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 Hertz of 39 decibels (db) on the right and 35 db on the 
left, with speech recognition ability of 92% on the right and 
88% on the left on recent VA examination.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§ 4.85, Diagnostic Codes 6100-6110 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).    

The Board finds that all notification and development action 
needed to fairly adjudicate the claim  on appeal has been 
accomplished.

In the September 2002 RO letters, the December 2002 rating 
action, and the March 2003 Statement of the Case (SOC), the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the aforementioned letters and documents 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefit he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information about such records so that VA could request them 
from the person or agency that had them.  

In addition, the September 2002 RO letter specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
the VA of any additional information or evidence that he 
wanted it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  Accordingly, the Board 
finds that the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and what evidence will be retrieved by the VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

Pelegrini also held, however, that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" VA receives a complete or substantially 
complete application for VA benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such a pre-adjudication notice was not prejudicial to 
the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that, in making determinations under that statute, 
the Court shall take due account of the rule of prejudicial 
error.).  

In the case now before the Board, documents meeting the 
VCAA's notice requirements were provided both before and 
after the December 2002 rating action on appeal.  However, 
the Board finds that the veteran has not, in any way, been 
prejudiced by the RO's actions in this case.  As indicated 
above, in September 2002, the RO sent the veteran a letter 
specifically notifying him of the VCAA's requirements and 
explaining what was needed to substantiate the claim for a 
compensable rating for bilateral hearing loss.  This letter 
was sent to the veteran shortly after he filed his August 
2002 claim, but prior to the December 2002 rating action that 
denied it.  Moreover, in the March 2003 SOC, the RO notified 
the veteran that a February 2002 private audiological 
evaluation report had been received and considered in his 
claim. 

In March 2004, the RO notified the veteran and his 
representative that a RO hearing that the veteran had 
requested had been scheduled for him for a date in April; the 
veteran failed to report for the hearing.  In November 2002, 
the RO afforded the veteran a VA examination to obtain 
medical information about the degree of severity of his 
hearing loss; VA outpatient records were also obtained, and 
all medical records have been associated with the claims 
folder.  The SOC reflecting consideration of all pertinent 
evidence were issued in March 2003.  The veteran and his 
representative were then afforded an opportunity to respond, 
and they responded with additional argument in VA Form 646 
dated in April 2004, and the August 2004 Brief on Appeal.  

Hence, the Board finds that any failure on the VA's part in 
not completely fulfilling the VCAA notice requirements prior 
to the RO's initial adjudication of the claim currently 
under consideration is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

The Board also finds that all necessary development as to 
that claims has been accomplished.  The RO has made 
comprehensive efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, as documented 
in the RO letters and the SOC.  As noted above, the RO 
obtained a comprehensive VA examination report of the veteran 
and VA outpatient records, and the veteran submitted a 
private audiological evaluation report.  Significantly, 
neither the veteran nor his representative has identified, 
and the claims folder does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claim for a compensable rating for bilateral hearing 
loss, at this juncture, poses no risk of prejudice to the 
veteran.  



II.  Background and Analysis

Historically, by rating action of November 1968, the RO 
granted service connection for bilateral hearing loss, 
assigned a noncompensable rating from November 1967.

Under the applicable criteria, disability evaluations are 
determined by comparing present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.                  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

Ratings for defective hearing range from noncompensable to 
100%, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85, Part 4, DCs 6100-6110.

Considering the evidence of record in light of the relevant 
authority, cited to above, the Board finds that a compensable 
rating for bilateral hearing loss is not warranted.  

Private audiological evaluation of February 2002 by A. 
Widener, Ph.D., showed an average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 Hertz of 35 db in the right 
ear and 33 db in the left ear.  Speech discrimination ability 
was 100% in each ear.  This corresponds to Level I hearing 
acuity as set forth in the rating schedule, warranting no 
more than a noncompensable rating for bilateral hearing loss 
under DC 6100.

May 2002 VA outpatient records show an assessment of mild to 
moderate high frequency sensorineural hearing loss on the 
right, and mild sensorineural hearing loss on the left.

VA audiological examination of November 2002 showed an 
average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz of 39 db in the right ear and 35 db in the left ear.  
Speech recognition ability was 92% on the right and 88% on 
the left.  This again corresponds to Level I hearing acuity 
as set forth in the rating schedule, warranting no more than 
a noncompensable rating for bilateral hearing loss under DC 
6100.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss, and the claim 
must thus be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski,     1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



